DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations 
Initially, and with respect to claim(s) 6, 9, 16 and 19, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the limitations “the working chambers” should be amended to “the first and second group of working chambers”.  Appropriate correction is required.

Claims 3 and 4 are objected to because of the following informalities:  the limitations “the check valves” should be amended to “the first and second check valves”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 3 should be amended to –the first and second rotor components-.  Appropriate correction is required.

Claims 11 and 20 are objected to because of the following informalities:  the limitations “the working chambers” should be amended to “the first and second group of working chambers”.  Appropriate correction is required.

Claims 13 and 14 are objected to because of the following informalities:  the limitations “the check valves” should be amended to “the first and second check valves”.  Appropriate correction is required.

Claims 14, 15 and 17 are objected to because of the following informalities:  the limitations “the pressure medium channels” should be amended to “the first and second pressure medium channels”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the limitations “the discharge channels” should be amended to “the first and second discharge channels”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10:
	The claim is unclear because of limitation “a pressure medium pump” in line 6. The line is unclear because it’s unclear if this is the same structure as the “pressurized pressure medium source” of claim 1 or a different structure. The manner in which it is claimed suggests it is a different structure even though according to the disclosure it should be one and the same.

Regarding claim 16:
The claim recites the limitation "the drive wheel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the office has interpreted the limitation to be dependent on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102016202960 to Zschieschang (see attached English language machine translation).
Zschieschang discloses:
Regarding claim 1:
A hydraulic camshaft phaser for variably adjusting control times of gas exchange valves of an internal combustion engine (¶0002, figures 1-2), the hydraulic camshaft phaser comprising: 
a stator (2) and a rotor (3) which is rotatable  relative to the stator (2); 
a plurality of hydraulic chambers (7, ¶0013) formed between the stator (2) and the rotor (3); 
8; ¶0013) formed on the rotor (3), said vanes (8) dividing each of the hydraulic chambers into a first group of working chambers (9a) and a second group of working chambers (9b) with an opposing effective direction, 
a central valve (4;¶0013) configured to control  oil pressure in the working chambers (¶0014 and ¶0015); 
respective pressure medium channels (see figure 1 below, elements A and B) configured to supply a pressure medium (¶0013) directly to the working chambers (9a and 9b) from a pressurized pressure medium source (11);  
the central valve (4) is connected to the working chambers (9a and 9b) via discharge channels (see figure 1 below, element C and D); and 
the central valve (4) exclusively controls a pressure medium discharge (¶0014 and ¶0015; see figure 1 below, element C and D) from the working chambers (9a and 9b).  

    PNG
    media_image1.png
    416
    618
    media_image1.png
    Greyscale

Figure 1 - figure 1 of Zschieschang, annotated by the examiner
Regarding claim 2:

a first check valve (see figure 1 above, element E) is arranged in a first one of the pressure medium channels (see figure 1 above, elements A) which connects a pressure medium pump (11) acting as the pressurized pressure medium source to the first group of working chambers (9a), and 
a second check valve (see figure 1 above, elements F) arranged in a second one of the pressure medium channels (see figure 1 above, elements B) which connects the pressure medium pump (11) to the first group of working chambers (9b).  

Regarding claim 4:
The hydraulic camshaft phaser according to claim 2, wherein  
one of the check valves (see figure 1 above, element E for each A which is assigned to each first group of working chambers 9a of the plurality of chambers 7 as established in ¶0013) is assigned to each of the first group of working chambers (9a) and to each (see figure 1 above, element E for each B which is assigned to each first group of working chambers 9b of the plurality of chambers 7 as established in ¶0013) of the first group of working chambers (9b) in the pressure medium channels (see figure 1 above, elements A and B).  

Regarding claim 10:
The hydraulic camshaft phaser according to claim 1, further comprising:  
a pressure medium return path (13) that leads from the working chambers (9a and 9b) via the central valve (4), and 
14, downstream of both the central valve and the pump inlet) is arranged in the pressure medium return path downstream of the central valve (4) or downstream of a pump inlet (inlet of 11) of a pressure medium pump (11).  

Regarding claim 11:
A hydraulic camshaft phaser for variably adjusting control times of gas exchange valves of an internal combustion engine (¶0002, figures 1-2), the hydraulic camshaft phaser comprising: 
a stator (2); 
a rotor (3) located in and rotatable relative to the stator (2); 
a plurality of hydraulic chambers (7, ¶0013) formed between the stator (2) and the rotor (3); 
radially outwardly projecting vanes (8; ¶0013) formed on the rotor (3), said vanes (8) dividing each of the hydraulic chambers into a first group of working chambers (9a) and a second group of working chambers (9b) that have opposing effective directions; 
a central valve (4; ¶0013) configured to control a pressure medium pressure (¶0014 and ¶0015) in the working chambers (9a and 9b); 
respective first and second pressure medium channels (see figure 1 above, elements A and B) configured to supply pressure medium directly to the first group of working chambers (9a) and the first group of working chambers (9b) from a pressurized pressure medium source (11); 
see figure 1 above, element C and D) that connect the central valve (4) connected to the first group of working chambers (9a) and the first group of working chambers (9b); 
an actuator (inherent, an actuator of some form is connected to the end of valve 4 to actuate it from the right to the left and vice versa) configured to control the central valve (4); and 
the central valve (4) exclusively controls a pressure medium discharge (¶0014 and ¶0015; see figure 1 below, element C and D) via the first and second discharge channels from the working chambers (9a and 9b).  

Regarding claim 12:
The hydraulic camshaft phaser according to claim 11, further comprising: 
a first check valve (see figure 1 above, element E) arranged in the first pressure medium channel (see figure 1 above, elements A) which connect the pressurized pressure medium source (11) to the first group of working chambers (9a), and 
a second check valve (see figure 1 above, elements F) arranged in the second pressure medium channel (see figure 1 above, elements B) which connects the pressurized pressure medium source (11) to the first group of working chambers (9b).  

Regarding claim 14:
The hydraulic camshaft phaser according to claim 12, wherein one of the check valves (see figure 1 above, element E for each A which is assigned to each first group of working chambers 9a of the plurality of chambers 7 as established in ¶0013) is 9a) and to each (see figure 1 above, element E for each B which is assigned to each first group of working chambers 9b of the plurality of chambers 7 as established in ¶0013) of the first group of working chambers (9b) in the pressure medium channels (see figure 1 above, elements A and B).  


Regarding claim 20:
The hydraulic camshaft phaser according to claim 11, further comprising: 
a pressure medium return path (13) that leads from the working chambers (9a and 9b) via the central valve (4); and 
a check valve (14, downstream of both the central valve and the pump inlet) arranged in the pressure medium return path downstream of the central valve (4) or downstream of a pump inlet (inlet of 11) of the pressure medium source. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschieschang as applied to claims 2 and 12 above, and further in view of US patent application publication number 2013/0025553 to Busse et al. (Busse).
Regarding claim 3:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 2, further comprising:  a check valve plate in which the check valves are arranged or formed.  
Busse teaches:
A hydraulic camshaft phaser including a check valve plate/sealing element (26) in which the check valves (28) that controls fluid into the first and second group of working chambers (8a and 8b).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to include a sealing element/check valve plate including check valves on both sides to include the fluid flow into the first and second group of working chambers as taught by Busse for the purpose of sealing the vane and controlling the fluid flow into the working chambers (¶0032). Zschieschang is silent as to the arrangement of its check valves and Busse demonstrates a check valve plate that would perform the function of the check valves in Zschieschang.
Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 above by Zschieschang and Busse.

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschieschang as applied to claims 2 and 12 above, and further in view of US patent application publication number 2008/0011254 to Matsushima et al. (Matsushima).
Regarding claim 5:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 1, further comprising:
a drive wheel with drive toothing, and the pressure medium channels extend at least in sections in the drive wheel.  
Matsushima teaches:
	A hydraulic camshaft phaser (figure 2) that includes a drive wheel (34) that includes toothing (34) that further includes a pressure medium channel (41b) that extends through a section of the drive wheel.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to further include a drive wheel with drive toothing further including a pressure medium channel extending through a section of the drive wheel as taught by Matsushima. This is a simple substitution of one known element (pressure medium channel in Zschieschang) for another (pressure medium channel in Matsushima) to obtain predictable results (supply pressurized fluid to the working chambers).
Regarding claim 6:
Zschieschang discloses:
see above paragraph regarding product by process limitation and since the claims teach the required structure they are interpreted to read on this limitation).  

Regarding claim 15:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 above by Zschieschang and Busse.

Regarding claim 16 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the interpretation of the claim):
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 above by Zschieschang and Busse. Further, as indicated in the 35 USC 112(b) rejection of the claim, the claim has been interpreted to depend on claim 15.

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zschieschang as applied to claims 1 and 11 above, and further in view of US patent application publication number 2016/0319711 to Weber.
Regarding claim 7:
Zschieschang fails to disclose:

Weber teaches:
	A hydraulic camshaft phaser (figure 2) that includes a rotor (figure 3) comprising a first (5) and second part (6) which are sintered components (¶0051). Further, the rotor includes fluid conducting channels (12) on the end face of the rotor.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to include a sintered rotor that comprises a pressure medium channel or discharge channel on the end face of the rotor as taught by Weber for the purpose of simplifying or reducing the manufacturing process (Weber, ¶0011).

Regarding claim 8:
Zschieschang fails to disclose:
The hydraulic camshaft phaser according to claim 1, wherein the rotor comprises a first rotor component and a second rotor component.  
Weber teaches:
	A hydraulic camshaft phaser (figure 2) that includes a rotor (figure 3) comprising a first (5) and second part (6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zschieschang to include a rotor that comprises a first and Weber, ¶0011).
Regarding claim 9:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 8 above by Zschieschang and Weber:
The hydraulic camshaft phaser according to claim 8, wherein the rotor components are stamped parts (see above paragraph regarding product by process limitation and since the claims teach the required structure they are interpreted to read on this limitation).  

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 above by Zschieschang and Weber.

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 8 above by Zschieschang and Weber.

Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9 above by Zschieschang and Weber.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US 2010/0326385 to Busse (see the central valve 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/WESLEY G HARRIS/Examiner, Art Unit 3746